UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2055



WILLIAM NATHAN,

                                              Plaintiff - Appellant,

          versus


RICHLAND COUNTY SCHOOL DISTRICT TWO,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-02-2681-3)


Submitted:   May 10, 2006                     Decided:   May 18, 2006


Before WILKINS, Chief Judge, and WILKINSON and MICHAEL, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Herbert E. Buhl, III, Columbia, South Carolina, for Appellant.
Kenneth L. Childs, Thomas K. Barlow, CHILDS & HALLIGAN, P.A.,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Plaintiff William Nathan appeals the district court’s grant of

summary judgment to his former employer, defendant Richland County

School District 2, in his Title VII race discrimination suit.                  See

42 U.S.C. § 2000e et seq. (2000).             For the reasons that follow, we

affirm.

       Plaintiff is an African American whom the district hired on a

provisional basis in 1996 to work as an auto mechanics teacher in

one of its high schools.         The terms of his contract, South Carolina

law, and the regulations of the South Carolina Board of Education

required that within five years he pass the state’s Education

Entrance Examination, a prerequisite to obtaining a certificate

that   would    allow   him   to    continue    teaching.      Despite    several

attempts,      plaintiff   did     not   pass   the   exam,   and   the   district

terminated his employment in 2001 when his provisional teaching

certificate expired.

       Plaintiff subsequently filed this suit, in which he claims

that he was the victim of disparate treatment and a hostile work

environment.      His first claim alleges that because of his race,

district officials did not provide him with additional time and aid

to pass the exam or transfer him to a satisfactory position that

did not require a permanent teaching certificate. His second claim

alleges that during his tenure, co-workers committed various acts

of harassment, including making disparaging comments and excluding


                                          2
plaintiff from professional and social opportunities.                   Following

discovery,     the   district   moved       for   summary   judgment.       In   a

comprehensive written report, the magistrate judge recommended that

the   motion    be   granted.     The       district    court    accepted   this

recommendation and entered judgment in favor of the district.

      We agree that plaintiff has failed to present evidence that

would permit a reasonable jury to find that he was the victim of

illegal race discrimination, and we therefore affirm. See Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).               With respect

to plaintiff’s disparate treatment claim, his attempt to make out

a prima facie case under the framework specified in McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), falls short

because he has not shown that “he was treated worse than similarly

situated employees of other races.”               Sterling v. Tenet, 416 F.3d

338, 345 (4th Cir. 2005).        As the magistrate judge explained in

detail, plaintiff has not presented sufficient evidence that there

were any non-African Americans whose situations were materially

similar to his and who were treated more favorably.

      Plaintiff’s hostile work environment claim likewise fails.

Even if plaintiff was subject to unwelcome harassment, he has not

presented      sufficient   evidence        regarding   the     other    elements

necessary to prevail at trial. We concur in the magistrate judge’s

well-reasoned determination that plaintiff has not shown that “the

harassment was based on his race,” that it “was sufficiently severe


                                        3
or pervasive to alter the conditions of employment and create an

abusive atmosphere,” or that “there is some basis for imposing

liability on the employer” for its employees’ actions.   Causey v.

Balog, 162 F.3d 795, 801 (4th Cir. 1998).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before us and

argument would not aid the decisional process.

                                                          AFFIRMED




                                4